Shea, J.,
with whom Healey, J., joins, dissenting
in part. I agree with the majority that the trial court had jurisdiction to adjudicate and protect the present interest of the plaintiff in the Greenwich residence, assuming that the property does not qualify as the “private residence of a diplomatic agent,” a factual issue yet to be determined in the trial court. I disagree, however, with the implications of the majority opinion that the court upon remand would have jurisdiction to transfer to the plaintiff all or part of the defendant’s interest in the residence simply because her claim of a present interest in that real estate is joined with her claim for a dissolution of her marriage. I also would find error in the failure of the trial court to dismiss all of the plaintiff’s claims for relief that specifically invoke the authority of the court under our marital dissolution statutes to assign property and to grant other relief as adjuncts to a marital dissolution.
I
The majority opinion appears to concede1 that the plaintiff’s action for dissolution of her marriage, at the time the trial court denied the defendant’s motion to dismiss, was barred by the Vienna Convention on Diplomatic Relations, because “the record reveals an explicit *348awareness by the drafters that marital dissolution proceedings were prohibited by the Convention.” The fact that, after the appeal was filed, a limited waiver of the defendant’s diplomatic immunity was executed to permit only dissolution of the marital status of the parties renders that determination of the trial court moot. Because the waiver is effective only for the purpose of dissolving the marriage, however, it cannot serve as a vehicle upon which to predicate any of the relief normally attendant upon a dissolution of marriage under our statutes.
The prayer for relief of the complaint in this action seeks, in addition to a dissolution of the marriage, the following remedies: (1) “[a]n assignment of a portion of the defendant’s estate in accordance with [General Statutes] § 46b-81”; (2) “[a]n assignment to the plaintiff of all of defendant’s right, title and interest in certain real property located at 27 Oakley Lane, Greenwich, Connecticut, pursuant to [General Statutes] § 46b-81”; (3) “[Reasonable support pursuant to [General Statutes] § 46b-82”; (4) “[Reasonable attorney’s fees in accordance with [General Statutes] § 46b-62”; and (5) “[s]uch other, further, and different relief as the court may deem proper.” This cornucopia of demands appears to have been overlooked by the majority in declaring that “[t]he very object and purpose of the plaintiff’s complaint is a vindication of her claimed right of ownership of the real estate.”
As I understand the majority opinion, however, it concludes that the only relief a court of this state has jurisdiction to grant, in view of the assertion of the defendant’s immunity even as modified by the waiver, is that which would be appropriate under the exception in the Convention for “a real action relating to private immovable property.” Since the only immovable property of the defendant in this state disclosed by the record is the residence in Greenwich occupied by both *349parties until the defendant’s departure, the jurisdiction of the trial court under the “real action” exception would necessarily be limited to adjudicating the present interests of the parties in that real estate. Accordingly, as the majority opinion holds, the plaintiff’s claims with respect to any other property of the defendant or for such monetary relief as alimony under General Statutes § 46b-82 or attorney’s fees under General Statues § 46b-62, cannot be pursued in this state. Thus, even under the majority view, the prayers seeking such relief should be dismissed because the court has no jurisdiction over the defendant to grant such relief.
The majority opinion, referring to the Greenwich residence, declares that “[t]he substance of [the plaintiff’s] claim is that she is entitled to the home as an immediate and essential consequence of her marital dissolution.” Because the restricted waiver of the defendant’s immunity permits only the dissolution of the marriage, however, I believe the power of the court under the “real action” exception to determine the interests of the parties in the residence cannot be deemed to include the authority given under General Statutes § 46b-81 to a court when dissolving a marriage to “assign to either the husband or the wife all or any part of the estate of the other,” which the plaintiff has expressly invoked in her prayer for relief, as the quotation from the majority opinion implies. The authority to transfer property of one spouse to another under § 46b-81 is plainly limited to actions for dissolution or annulment of marriage or for legal separation. The court, “[i]n fixing the nature and value of the property, if any, to be assigned,” is directed to consider “the length of the marriage, the causes for the . . . dissolution of the marriage . . . the age, health, station, occupation, amount and sources of income, vocational skills, employability, estate, liabilities and needs of each of the parties and the opportunity of each for future acquisition of capital assets and income.” If the court were *350to exercise the authority to assign the defendant’s interest in the residence to the plaintiff pursuant to § 46b-81, as she seeks, the concern of the Convention that the immunity of a diplomat be preserved in a divorce action because such a proceeding “under the local jurisdiction was incompatible with his dignity as a diplomat” would be wholly frustrated. 1 Y.B. Int’l L. Comm’n 97 (1957).
As her claim is summarized in the majority opinion, the plaintiff maintains “that she is entitled to the home as an immediate and essential consequence of her marital dissolution.” She would, however, be barred by the Convention and the limited terms of the defendant’s waiver from enhancing whatever interest in the residence she may presently possess by relying upon the circumstance that the adjudication of the interests of the parties may be made in the context of a marital dissolution proceeding. In my view, therefore, the plaintiff’s claim for the relief of “an assignment of all of the defendant’s interest in [the residence] pursuant to Conn. Gen. Stat. § 46b-81” should be dismissed as beyond the jurisdiction of the court when diplomatic immunity has been raised, together with her other claims for relief that are unrelated to the residence, which the majority opinion concedes are not viable in this state.
II
The complaint in this action contained, in addition to standard allegations relating to the dissolution of the marriage, the following paragraph: “The parties are the equitable and beneficial owners of real property located at 27 Oakley Lane in Greenwich, Connecticut.” The prayer for relief, which contains separate claims for specific statutory remedies as adjuncts to the dissolution, also includes a claim for general equitable relief.
An affidavit of the plaintiff filed in support of her application for a prejudgment remedy asserts that the *351Greenwich residence is owned by a Connecticut Corporation, Santa Barbara Estates U.S.A., Inc. At the hearings on the defendant’s motion to dismiss, the plaintiff testified that in 1974, when the home was purchased, she was the majority shareholder of the corporation. She also testified that in 1986, without her knowledge and consent, the defendant had managed to have title to the residence transferred to his name. This testimony lends some substance to the allegation of the complaint that the plaintiff has an equitable interest in this real estate for which the complaint may be construed to seek an adjudication under the general equitable powers of the court, quite apart from the remaining allegations and prayers for relief that relate wholly to the dissolution action. The complaint, therefore, may be viewed to include a claim for a “declaration of title to the property” with attendant equitable relief that undoubtedly would qualify under the Convention as “a real action relating to private immovable property.” E. Denza, Diplomatic Law—Commentary on the Vienna Convention on Diplomatic Relations (1976) pp. 159-60. Although the assertion of this claim as an independent ground upon which to proceed against the defendant would have been more readily apparent had it not been intermingled with the claims that are related solely to the dissolution, the jurisdiction of the court does not depend on the niceties of pleading. “It is the fact of jurisdiction, not the way in which it is made to appear, which is the vital thing.” Artman v. Artman, 111 Conn. 124, 126, 149 A. 246 (1930). The record adequately discloses that the plaintiff does claim to have an interest in real estate adverse to that of the defendant which she seeks to have determined and to protect.2 That claim plainly falls within the “real action” exception of the Convention.
*352I conclude therefore, that the trial court erred in failing to dismiss for lack of jurisdiction all of the plaintiffs claims that expressly invoke the authority of the court under our marital dissolution statutes to grant relief beyond the dissolution of the marriage itself, a remedy to which the defendant’s waiver expressly assents. I agree with the majority that the trial court acquired jurisdiction under the complaint to determine the interest of the plaintiff in the Greenwich residence, unless that residence constitutes the “private residence of a diplomatic agent” under the Convention, a question to be resolved upon the remand. I disagree, however, with the implicit view of the majority opinion that the interest she presently possesses may somehow be enhanced as a result of the marital dissolution or that the court may assign all or part of the defendant’s interest in the residence to her pursuant to § 46b-81.
Accordingly, I dissent in part.

 In Part III of the majority opinion the claim of the plaintiff that she has a right of access to the courts under the fourteenth amendment to the United States constitution for the purpose of dissolving her marriage, relying upon Boddie v. Connecticut, 401 U.S. 371, 377-79, 91 S. Ct. 780, 28 L. Ed. 2d 113 (1971), is rejected insofar as the plaintiff asserts that right as a basis for the additional relief she seeks as an adjunct to the dissolution. Because the waiver of diplomatic immunity in respect to the dissolution itself makes it unnecessary to decide whether Boddie has created a constitutional right to a dissolution of marriage, absent the element of discrimination against the poor that was present in that case, the majority opinion has left the constitutional question unresolved.


 The majority opinion in footnote 11 maintains that this ground for jurisdiction was not raised on appeal. The plaintiffs brief, however, concludes *352its discussion of the in rem, exception as follows: “The instant action, which has as an essential aspect thereof the adjudication of plaintiffs equitable rights and even title ownership interest in a piece of Connecticut real property falls squarely within the real property exception to the Vienna Convention.” (Emphasis added.) In any event, “this court is not limited in its disposition of a case to claims raised by the parties and has frequently acted sua sponte upon grounds of which the parties were not previously apprised.” Greenwood v. Greenwood, 191 Conn. 309, 315, 464 A.2d 771 (1983). This practice has commonly been followed with respect to jurisdictional issues such as those presented in this appeal. Cahill v. Board of Education, 198 Conn. 229, 238, 502 A.2d 410 (1985).